11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

In the interest of C.R.B., a child,            * From the 132nd District
                                                 Court of Scurry County,
                                                 Trial Court No. 24021.

No. 11-13-00070-CV                             * August 1, 2013

                                               * Memorandum Opinion by McCall, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 McCall, J., and Willson, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed.